Citation Nr: 0210565	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  02-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for panic disorder 
without agoraphobia, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 until April 
1997.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal of an April 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Nashville, Tennessee, which denied the benefit 
sought on appeal.

In April 2002, the veteran testified at a hearing at the RO 
which was chaired by the undersigned.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

The veteran's service-connected panic disorder is manifest by 
mild and transient symptomatology, controlled to some extent 
by medication, resulting in mild occupational and social 
impairment.  The evidence of record does not demonstrate 
intermittent periods of inability to perform occupational 
tasks.    


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for panic disorder without agoraphobia have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9412 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
service-connected panic disorder, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 to 5107 (West Supp. 2001)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of the claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the 
December 2001 Statement of the Case (SOC) of the pertinent 
law and regulations and the types of evidence that could be 
submitted by him in support of his claim.  The SOC provided 
the veteran with detailed information concerning the VCAA, in 
particular the provisions of 38 C.F.R. § 3.159 concerning the 
respective responsibilities of VA and the veteran concerning 
development of the evidence.   

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  Such evidence includes VA outpatient treatment 
reports dated July 1999 through October 2000, and a VA 
examination conducted in December 1999.  Additionally a July 
1999 treatment report from D.A.S., Ph.D., of East Tennessee 
Psychological Associates is of record.  Finally, a transcript 
of the veteran's April 2002 hearing before the undersigned is 
associated with the claims file.  At that hearing, the 
veteran and his representative indicated to the Board that 
there was no additional evidence or argument he wished to 
submit.  Thus, the file contains both lay and medical 
evidence in support of the veteran's claim.  The Board is not 
aware of any additional evidence which exists and which has 
not been obtained.

Further regarding the duty to assist, the Board acknowledges 
the contention, raised by the veteran's representative at the 
April 2002 hearing, that the veteran was entitled to a new 
examination.  It was contended that a new examination is 
necessary in order to ascertain whether or not the veteran's 
condition had worsened since he was last evaluated in 
December 1999.  The veteran's representative described the 
earlier evaluation as being "quite old."  However, for the 
reasons discussed below, the Board does not find that a new 
examination is required in the instant case to comply with 
VA's duty to assist.  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that in order to constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Further, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  

It is not the passage of time, in and of itself, that renders 
an earlier examination outdated.  Rather, the determining 
factor is whether the evidence of record is sufficient to 
allow for an informed decision.  For the reasons discussed 
below, the Board finds that sufficient evidence does exist, 
and that an informed decision may be made as to this appeal 
without the need for a new examination.

The last examination of the veteran was conducted in December 
1999.  The report of examination is of record.  The examiner 
stated that he had reviewed all available records in 
conjunction with that evaluation, and a thorough examination 
was conducted and reported.  In addition to that examination 
report, other medical records are also on file, as described 
previously.  There is no indication, and the veteran and his 
representative have not contended, that his symptomatology 
has significantly altered since the time of the last 
examination.  While the Board acknowledges a June 2000 
treatment report that prescribed an increase in the veteran's 
medication for his panic attacks, that same report noted that 
the veteran's symptoms remained under good control and that 
overall the veteran was doing "quite well."  As the 
evidence of record does not suggest a significant worsening 
in the veteran's condition, the Board concludes that 
therefore a new examination is not necessary under § C.F.R. 
3.159.  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA has no duty to conduct "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].
 
In summation, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
the claim has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would only serve to unnecessarily delay a 
favorable decision.  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

Specific schedular criteria for rating mental disorders

Panic disorder is rated by applying the criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (2001).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records indicate that the veteran experienced 
an episode of chest pain, depression and anxiety attacks in 
November 1996.  Panic disorder without agoraphobia was 
diagnosed.

The veteran separated from military service in April 19978.  
He was provided a VA psychiatric examination in August 1997.  
He reported experiencing panic attacks approximately once a 
month.  Crowds did not trigger the panic attacks and he had 
no problem being around people.  He was not receiving 
psychiatric treatment and was taking no medications.  The 
diagnosis was panic disorder without agoraphobia.  GAF was 
assessed as 70.

VA outpatient treatment reports dated from July 1999 through 
September 1999 reflect treatment for anxiety attacks.  A July 
1999 treatment report noted that the veteran had experienced 
such attacks for about two years.  His initial symptomatology 
involved chest pain, and later included headaches as well.  
His symptomatology was usually sudden in onset, causing the 
veteran to feel as though he were experiencing a heart attack 
or a cerebral aneurysm.  The attacks were not triggered by 
any particular circumstances.  It was noted that the veteran 
was under a significant amount of stress relating to his 
occupation as manager of a jewelry store.  The veteran was 
diagnosed with panic disorder and possible obsessive 
compulsive traits.  

Also in July 1999, the veteran was evaluated by D.A.S., 
Ph.D., a psychologist.  The veteran was neatly dressed and 
well groomed when he presented for his assessment.  His 
manner was described as "cooperative and pleasant."  It was 
noted that the veteran was married, without any children, and 
that he was employed at a jewelry store.  The veteran stated 
his belief that his work in retail sales contributed to his 
anxiety.  It was further noted that the veteran had past 
emergency room admissions for panic attacks, which he mistook 
for a heart attack.  The veteran reported that he was not 
taking any medication and that his sleep was irregular. 

Objectively, the veteran's affect was positive and reflective 
of normal range.  The veteran was noted to have elevated 
anxiety.  His personality profile depicted hypochondriacal 
thinking and anxiety.  The examiner noted that the veteran 
was working daily in a high stress job without taking 
medication.  It was noted that the veteran's panic disorder 
crowded his life, causing him to lose purpose.  It was noted 
that the veteran experienced panic disorder on a daily basis.  
The veteran was diagnosed with general anxiety disorder and 
panic disorder.  He was assigned a GAF score of 60.      

A September 1999 VA outpatient treatment report noted marked 
improvement in the veteran's symptomatology once he stared 
taking 20 mg. of Paxil daily.  

The veteran filed a claim for an increased disability rating 
in November 1999.  He was examined by VA in December 1999.  
The examination report fully detailed the history of the 
veteran's condition.  It was noted that the veteran's panic 
attacks began in November 1996 and consisted of chest pain, 
shortness of breath, hyperventilation, nausea, hot flashes 
and fears of dying.  Each attack would last for a few 
minutes, and would occur several times daily.  Treatment with 
anti-anxiety medication was found to be helpful. Following 
service, the veteran stopped taking medications and did not 
seek civilian treatment for his condition.  His panic attacks 
continued about once a month.  He had no concurrent problems 
relating to going out in public or engaging in social 
interactions.  It was noted that in 1997, the veteran was 
assessed a GAF score of 70, suggesting some mild impairment 
but fairly good occupational and social functioning overall.  
It was noted that in July 1999, under the advice of a private 
physician, the veteran again began taking medication to 
control his panic disorder.  There was no record of 
psychiatric hospitalizations for the veteran, either in 
service or following discharge.     

The veteran explained that in his occupation as a jewelry 
store manager, he supervised seven other employees.  He 
worked at least 40 hours per week, closer to 50 hours per 
week during the holiday season.  The veteran stated plans to 
attend night school that spring.  His ultimate career goal 
was to become an art teacher.  

The veteran stated that he had been married for 14 months and 
that his marital relationship was "pretty good for the most 
part."  He reported that he spent most of his spare time 
with his wife.  He spent time with family, but let his few 
close friends "slip away."  Aside from church, the veteran 
was not involved in any organizations or activities, though 
he did not specifically avoid activities due to fear of panic 
attacks.  

Regarding subjective complaints, the veteran stated that his 
most prominent symptom at that time was daily headaches.  He 
believed that they were tension related, resulting from his 
nervous habit of clinching his jaw constantly.  The veteran 
further reported difficulty in falling asleep.  He reported 
that these sleeping difficulties occurred about three nights 
each week.  The veteran also stated that he commonly 
experienced muscle tension and restlessness.  He noted that 
at work he felt compelled to keep busy and that he rarely 
relaxed, even during breaks.  He described himself as 
"somewhat anxious by nature."  The veteran could not relate 
any specific anxiety-provoking thought that accompanied his 
physical sensations of anxiety.

The veteran went on to state that he continued to suffer from 
acute panic attacks.  He reported that they were then 
occurring about once a week.  His attacks continued to have 
the classic symptoms of dizziness, hot flashes, nausea and 
irrationally intense fears of dying.  He stated that these 
episodes are occasionally accompanied by heart palpitations 
and shortness of breath.  The acute symptoms lasted just a 
few minutes but there were lingering after effects, which 
left the veteran feeling drained for several hours.  The 
veteran stated that his attacks used to ruin his entire day 
but that over time he had become self-educated to the point 
where he was much less phased by his condition.  He stated 
that his panic attacks had never and still do not prevent him 
from being able to venture out from home to accomplish his 
job and other routine activities.  The veteran did not 
perceive himself as depressed, and he described his mood as 
normally euthymic with some rare occasional down moods in 
response to specific stressors.  He denied a history of 
suicidal behaviors.

Objectively, the examiner found that the veteran was very 
sincere and, if anything, understated his description of his 
condition.  The veteran's mental status was largely 
unremarkable, except for some signs of a moderately anxious 
mood.  He was found to be well oriented, nonpsychotic, 
spontaneously verbal and cognitively intact in all areas, 
including concentration, memory and reasoning.  His range of 
affect was slightly constricted.  Outwardly, the veteran 
appeared tense.  

The examiner concluded that the veteran had suffered from 
panic disorder of four years' duration and that he continued 
to experience symptomatology.  The examiner added that the 
extent to which that condition debilitated the veteran had 
lessened over time with the help of self-education, 
habituation and the use of medication.  The frequency and 
intensity of panic episodes had decreased.  The examiner 
further noted that the veteran was able to develop a 
meaningful life, including marriage, full-time employment and 
educational goals.  His psychiatric condition has not 
prevented him from accomplishing daily activities and he has 
not required intensive psychiatric services in order to 
handle his condition.  The examiner opined that the veteran's 
panic disorder only mildly impaired the veteran's 
functioning, and the prognosis for improvement was good.  The 
diagnosis was panic disorder, without agoraphobia, mild 
degree of severity.  The GAF score was a 70.  

In a VA treatment report dated June 2000, it was noted that 
the veteran's panic attacks remained under good control under 
Paxil, though his symptoms were not quite as well controlled 
as initially, so his medication was increased.  Overall, he 
was described as doing well.

In April 2002, the veteran testified at a hearing before the 
undersigned.  At that time, the veteran reported that he 
would have episodes of panic that occurred about twice a 
week.  Those episodes were characterized by a fear of dying.  
The veteran explained that he felt like something bad was 
going to happen.  The veteran stated that it had been about a 
year since he had sought medical treatment for that 
condition.  He stated that in June 2001 he had his medication 
increased as his condition had worsened.  (The Board notes 
that, according to the evidence of record, this actually 
occurred in June 2000.)  When asked whether the increase in 
medication improved his condition, he initially stated that 
it did not.  He then stated that it made his panic disorder 
"a little more bearable."  He noted that the frequency of 
his attacks remained unchanged despite an increased dosage of 
medicine.  He stated that his attacks occur sporadically and 
are not triggered by any particular situation, and they could 
occur anywhere.  He stated that the attacks lasted for a 
couple of minutes.  Then he would experience after effects.  
He commented that, following an attack, he felt as though the 
rest of the day was wasted, and he would just wait for the 
next attack to occur. 

Regarding his occupational history, the veteran stated that 
he had resigned from a retail sales position, as it was 
highly stressful.  He stated that he was again employed, also 
at a fairly stressful job.  The veteran stated that he 
presently worked in telephone sales.  He stated that it was 
less responsibility than his previous job, but that it still 
entailed high-pressure sales.  When asked what he would do if 
an acute attack occurred while he was working, the veteran 
replied that he would attempt to finish out his current call.  
He added that he would definitely go on hold until it was 
over.  He further stated that after the acute attack it could 
take a few hours to calm down.

The veteran was asked to describe any day to day limitations 
caused by his panic disorder.  He reported that upon 
returning from work at the end of the day he would 
immediately go to the couch, due to mental stress.  He 
reported that he was married and that his wife was expecting 
a baby that June.  The veteran stated that he had a tendency 
to forget things that he was supposed to do during the day.  
He commented that his wife thought he had memory deficiency.  
Such shortcomings in his memory caused quite a few problems 
at home, though the veteran stated that it did not affect his 
job. 

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent for panic disorder without 
agoraphobia.  As discussed above, in order for the next 
higher rating of 30 percent to be assigned, the evidence must 
demonstrate or approximate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety and panic attacks.

The medical evidence, which has been reported in some detail 
above, demonstrates that the veteran's panic attacks last for 
a few minutes, followed by lingering after effects which may 
persist for a couple of hours.  The evidence of record 
further established that the veteran did undergo a job 
change, from retail sales to phone sales, due to his panic 
disorder.  

However, the evidence does not show that the veteran's 
condition has, or ever did, adversely affect his job 
performance.  Indeed, at his December 1999 VA examination, 
the veteran himself stated that his panic attacks did not 
prevent him from accomplishing his job or engaging in other 
routine activities.  The evidence also shows that at the 
veteran's most recent VA examination in December 1999, he was 
assigned a GAF score of 70, which is consistent with 
previously assigned scores and also appears to be consistent 
with the other evidence of record.  That score generally 
reflects that the individual is functioning pretty well and 
has some meaningful interpersonal relationships.  

In order to be entitled to the next-higher 30 percent rating 
under Diagnostic Code 9412, the medical evidence would have 
to demonstrate a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  As 
previously discussed, the evidence does not demonstrate any 
deficiencies in the veteran's ability to perform his job.  
While the veteran did resign from an earlier job in an effort 
to alleviate his panic attacks, there is no indication that 
he performed poorly at his prior occupation.  Given the 
absence of evidence to demonstrate any inability to perform 
occupational tasks, and considering that the veteran remains 
employed on a full time basis in a similar field, the Board 
does not find that the veteran's employment change serves as 
a basis for a grant of an increased rating.  

The Board acknowledges the July 1999 psychological assessment 
rendered by D.A.S., in which the veteran was found to have a 
personality profile that included depression.  However, while 
depression is listed among the symptoms for a 30 percent 
rating under Diagnostic Code 9412, on VA examination in 
December 1999, the examiner noted that other than occasional 
irritability and a tendency toward pessimism, the veteran did 
not fit the symptomatic profile for depression.   

The Board also acknowledges the veteran's testimony, given at 
his April 2002 hearing, that he experienced mild memory 
deficiency that interfered with his home life.  Mild memory 
loss is also among the symptoms specifically noted under the 
criteria for a 30 percent rating unde Diagnostic Code 9412.  
However, the veteran's most recent VA examination in December 
1999 showed his memory to be intact, and there is no medical 
evidence to the contrary.

Finally, the Board is cognizant of the veteran's complaints 
of sleep disturbances, another symptom explicitly listed 
under the criteria for a 30 percent rating under Diagnostic 
code 9412.  The Board concludes that, despite such sleep 
disturbances, the veteran's disability picture remains most 
consistent with his present 10 percent rating, and that such 
rating adequately contemplates his present symptomatology, to 
include his sleeping difficulties.   It does not appears that 
the veteran's difficulty sleeping adversely impacts either 
his occupational or social functioning.

In short, the Board believes that the disability picture does 
not more nearly approximate the criteria for an evaluation in 
excess of 10 percent for panic disorder without agoraphobia.  
See 38 C.F.R. § 4.7 (2001).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased evaluation for panic disorder 
without agoraphobia is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

